..




                 OFFICE   OF THE   ATTORNEY     GENEkAL   OF TEXAS
                                       AUSTIN
     GROVERSELLERS                                   I;
     ATTORNEI
           GENE”*‘
                                                     i.
                                                     1
                                                     1
     HanorabloT. J. Tuokor
     CountyAttorno~
     liopkfnm Catiiaty
     Sulphur E~ingr, 'hua,
                                     Opinion No. SW56
                                     ~0;   con0tmotion or 00 011
                                           5, Artiele'WQa-5 Pa .
                                                           r+
     Dear sir:




                     rum   stotuter it is aIrrye penui8siblo
     end raqufnd that the le&irl~tlre intad bo drterrinad.
     Hono*,the aIn and ob mot of oon8trurtion 18 to lsoortdn
     wul mforoo the leglr3atit        lntont, and not to doSad,
Honorable y. J. Tuoker - :a/:(1
                              5:

nullify or thwart it. .'9Tax. Jurlp. 167. The intent
should first be :~cucht from B reading of the whole stet-
utes, but If the intent remelnc obeoure after reedlng
the entire cot, th4 court ~;ay consl.derother lass and
olroumtanoes 1nCloatlnp the lc~lelatlvc Intent, dud zay
resort tc Certain eids for construction, suob a?.the his-
tory of leglslatlon, and the neceF:lty or ooha:.lonfor
the eneotment of the statute in question. 39 Tsx. Jurle.
pag,es177-178.
         :Ire6dlnp of mtlole e79a-5 does not give my
aisistanoe In deterainln~ juet whet type of shotgun 10
forbidden to be us&.   The ect wan orl~lnally psss4d by
the 45th LegIF:latum, %nd CalLd:;eeslon, on October lF.,
1927. That aot hod the Idmtioal provisions, except that
ths rord "gun" Is included after the words “magaelna loud-
lng". 'bilethet oniar.1011 NBS evlder.tlyY clerloal omis-
don, It nalt$rr adds to or takes from the aota prohibit&.
         It IF.well settled that the emergency clause of
an tictnmy be considered if It sheds light upon ths in-
quiry rtnC~~1.1aid the aourt in ascerthlniog the leprlela-
tive Intent. Inter&et4 Forwarding Co. v. Vineyard, 49
 . . (Cd) 403.
         In looking to the original act PR paS:sedIn 1937,
w4 find in the emergency cl4us4  the following lanruaes:
"The feot thet :he mourning dove  end white-w%nged dove regu-
latlons ;':>r
            the year 1927 8:-eIn confliot pith the Fadsral
Bsguletlon4 . . . oroetas en emortpncy . . .* Prom this
Gnguaee It ie clear that the ieglslature lntendod that the
aot be In harmony with the Yeder~l ragulatlons thereon.
         It IF i,roperto resch omitend to follow t!m true
Intent of th4 Legielatura, anclto adopt that canes whioh
hac:onlr-eswith the content ena :ro3otaci,In the fullsst
.



    !


        Honorable T. J. Tuokor - I'm. #S



        manner, the apparent polloy nnd object of the X.eelsla-
        ture. Thompson v. M.&T. Icy.Co., 126 S. ii'. 257.
                  On July 30, 1937 the Frealdentapproved kroo-
        lamatlon No. .?245,found in 2 Pod. Koe. at page lZ.55,
        whloh proVeda amone other thinga that, >lrrt, al@atory
        same birds my not be taken with a ahotgua larger than
        No. 10 gauge; ma, seoond,  thny may not be taken by maana
        of any autoamtio-loadingor hand operated repeating ?hot-
        gun capable of holding ZIOM than three shells at ona time
        in tha ohambar and magazine.
                        nsaeaaary to arrive at the legislative in-
                   :s'hen
        tent, it is pemlaalbla t3 oonatrue the cmnjunotion *~llld*'
        aa though it ware the dlsjunotlve *OP. Cllmenqa f;eolp-
        roual Aati*nv. Coo, $8 9. :'.(24) 1046-1047. It is, there-
        fore, our opinion that the no* *andw aa use6 in Article
        879a-8, F.C., lauuedlatilyafter the worbe "larger tbn ten-
        gauge* should be,uaed in it8 dfrjunotlve aeqae.
                 It is a mahter of ootabon knowled@ that a twelve-
                                 than a ten-gatige.
        gauge ehotgim is effialler

                 You are, thorrfore, advim th::,t a prsooh who
        hunta with a twelve-gawe shotgun that la not pluggod so
        that it will hold not exoee4Lng threa ahells ie violating
        mtlala R79e-5, P.S.
                                           Yours   very truly,



                                        Ey: /a/    Xichald !‘.Cotike
                                                   ksalatant
        Approved   iieb 14,   1946
        Carlo8 C. Ashley
        Ffrst A66iBtm t
        Attorney   General                         Approved: ciplnion
                                                             Committee